97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Curtis A. NEWMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1779.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 20, 1996.Decided Aug. 30, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Curtis A. Newman pleaded guilty to aiding and abetting the distribution of cocaine, and the district court1 sentenced him to 87 months imprisonment.  He did not appeal.  Newman then filed this 28 U.S.C. § 2255 motion, asserting that his conviction and sentence violated the Double Jeopardy Clause's prohibition against multiple punishments for the same offense, because both real and personal property belonging to him had been forfeited to the government.  The district court denied Newman's section 2255 motion, and he appeals.


2
We conclude that Newman was not entitled to relief on his double jeopardy claim.   See United States v. Ursery, 116 S.Ct. 2135, 2139, 2149 (1996) (holding civil forfeitures under 21 U.S.C. § 881(a)(6) and (7) are neither "punishment" nor criminal for purposes of Double Jeopardy Clause).


3
Accordingly, we affirm.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota